820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale J. HAMPTON, Plaintiff-Appellant,v.OWENS ILLINOIS, Libby Glass Division;  George W. Timplin;Robert R. Falter;  Joe Cupini;  John Mulcrone;  Glass,Pottery, Plastic, and Allied Workers International Union(AFL-CIO, CLC) Local Union # 59, Art Markham;  David A.McDaniel, Sr.;  State of Ohio Unemployment CompensationBoard of Review, Defendants-Appellees,John Bates, et al., Defendants.
No. 87-3198.
United States Court of Appeals, Sixth Circuit.
June 12, 1987.

1
Before WELLFORD, MILBURN and NELSON;  Circuit Judges.

ORDER

2
This matter is before the court for consideration of motions to dismiss filed by three defendants, Glass, Pottery, Plastics and Allied Workers International Union, Local # 59, the Ohio Unemployment Compensation Board of Review and Owens-Illinois.  Plaintiff has not responded to the motions.


3
On February 27, 1987, plaintiff filed a notice of appeal from the district court's order of February 17, 1987, which adopted the magistrate's report and recommendation and dismissed nine individual defendants in this racial discrimination in employment case.  The order from which the appeal is taken is not final because fewer than all defendants were dismissed.  See Fed.R.Civ.P. 54(b);  Gillis v. United States Dept. of Health and Human Services, 759 F.2d 565 (6th Cir.1985).


4
A current copy of the district court's docket sheet reveals that the action is progressing as to the remaining defendants (Owens-Illinois, the Union and several individual defendants).


5
Accordingly, because there has been no final judgment in this action, the motions to dismiss are granted and this appeal is dismissed.